        Case 1:20-cv-06608-SHS Document 11 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE DOW CHEMICAL COMPANY,
                           Petitioner,
                                                  20-Cv-06608 (SHS)
              v.
OLIN CORPORATION and                              ORDER
BLUE CUBE OPERATIONS LLC,
                           Respondents.

SIDNEY H. STEIN, U.S. District Judge.
    Petitioner The Dow Chemical Company requests entry and confirmation of a final
arbitration award pursuant to Section 9 of the Federal Arbitration Act, 9 U.S.C. § 9.
Respondents Olin Corporation and Blue Cube Operations LLC do not object to the
confirmation of the final award. (See Agreed Pet., ECF No. 1, at 6.) This Court having
reviewed the petition and accompanying documents, IT IS HEREBY ORDERED that the
petition to confirm the arbitration award dated March 11, 2020 is GRANTED.
Dated: New York, New York
       August 28, 2020
